Exhibit 10.8
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
          This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”)
is made to be effective as of December 30, 2008, between R. G. Barry
Corporation, an Ohio corporation (the “Company”), and Daniel D. Viren
(“Executive”) under the following circumstances:
A. The parties originally entered into this Agreement effective as of June 5,
2000 (the “Original Agreement Date”), and subsequently amended the Agreement to
extend the Term of Employment (as defined in Section 2); and
B. Pursuant to Section 12 of the Agreement, the parties desire to amend and
restate the Agreement in its entirety to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
          NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES AND THE MUTUAL
COVENANTS CONTAINED HEREIN, THE COMPANY AND EXECUTIVE AGREE AS FOLLOWS:
          Section 1. Employment. The Company hereby agrees to continue to employ
Executive, and Executive hereby agrees to continue to be employed by the
Company, on the terms and conditions set forth herein.
          Section 2. Term of Employment. The term of employment of Executive by
the Company under this Agreement commenced on June 5, 2000 and shall end on
August 30, 2009 (the “Term of Employment”).
          Section 3. Position and Duties.
          (a) Position. The Company shall continue to employ Executive as, and
Executive shall continue to serve as, Senior Vice President — Finance, Chief
Financial Officer and Secretary of the Company or any other position within the
discretion of the Board of Directors of the Company, with his duties, authority
and responsibilities to be as reasonably assigned by the Chief Executive Officer
or the Board of Directors of the Company consistent with the applicable titles
and positions.
          (b) Duties. Executive shall devote his full-time efforts to the
business and affairs of the Company and shall perform his duties faithfully,
diligently, and to the best of his ability and in conformity with the policies
of the Company and under and subject to such reasonable directions and
instructions as the Board of Directors and the Chief Executive Officer of the
Company may issue from time to time.
          Section 4. Compensation and Related Matters.
          (a) Salary. The Company shall pay Executive a base salary of not less
than $220,000 per year payable in approximately equal installments in accordance
with the Company’s normal pay schedule. In the event the Company shall at any
time or times after the Original Agreement Date increase Executive’s base
salary, then Executive’s base salary under this Agreement for any period after
any such increase shall be not less than the last amount to which the Company
increased the base salary of Executive (such base salary including increases
granted after the Original Agreement Date is hereinafter referred to as “Basic
Salary”). Compensation of Executive by Basic Salary payments shall not be deemed
exclusive and shall not prevent Executive from participating in any other
compensation or benefit plan of the Company. The Basic Salary payments hereunder
shall not in any way limit or reduce any other obligation of the Company
hereunder, and no other compensation, benefit or payment hereunder shall in any
way limit or reduce the obligation of the Company to pay Executive’s Basic
Salary hereunder.
          (b) Expenses. During the Term of Employment, Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
Executive in performing services hereunder, including all reasonable expenses of
travel and living expenses while away from home on business or at the request of
and in the service of the Company, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Company.

1



--------------------------------------------------------------------------------



 



          (c) Other Benefits. During the Term of Employment:
               (1) Executive shall be entitled to receive such perquisites and
fringe benefits historically provided by the Company to its senior executives,
including, without limitation, a monthly automobile allowance which shall be
payable on the first pay period of each month and bi-weekly health club dues.
Any perquisite provided pursuant to this Section 4(c) shall be subject to the
following requirements: (i) the amount of expenses eligible for reimbursement or
benefits provided during any taxable year of Executive may not affect the
expenses eligible for reimbursement or benefits to be provided in any other
taxable year of Executive; (ii) any reimbursement of an eligible expense shall
be made on or before the last day of the taxable year of Executive following the
taxable year of Executive in which the expense was incurred; and (iii) the right
to such reimbursement or benefit may not be subject to liquidation or exchange
for another benefit.
               (2) Executive shall be entitled to participate in the Company’s
Executive Supplemental Pension Plan and Executive Variable Life Insurance Plan,
as either of the same may be amended from time to time, or any substitute or
successor plans;
               (3) Executive shall be entitled to participate in the Company’s
Short-Term Incentive Plan (STIPS), as the same may be amended from time to time,
or any substitute or successor plan, at a maximum annual level equal to 60% of
his Basic Salary; and
               (4) Executive shall be entitled to receive all other employee
benefits, including, without limitation, medical, dental, disability, 401(k),
retirement, group life and accidental death insurance benefits as are or in the
future may be provided by the Company to its senior executives.
          Section 5. Termination. For purposes of this Agreement, “termination”
or any form thereof shall mean a “separation from service,” within the meaning
of Treasury Regulation §1.409A-1(h), with the Company and all persons with whom
the Company would be considered a single employer under Sections 414(b) and
(c) of the Code.
          (a) Termination of Employment Other Than by Executive. Executive’s
employment hereunder may be terminated without any breach of this Agreement only
under the following circumstances:
     (1) Death. Executive’s employment hereunder shall terminate upon his death.
     (2) Disability. If, as a result of Executive’s incapacity due to physical
or mental illness, Executive shall have been absent from his duties hereunder on
a full-time basis for the entire period of four (4) consecutive months, and
within ten (10) days after written Notice of Termination (as defined in
Section 5(d)) is given (which may occur before or after the end of such four
(4) month period) shall not have returned to the performance of his duties
hereunder on a full-time basis, the Company may terminate Executive’s employment
hereunder for “Disability.”
     (3) Cause. The Company may terminate Executive’s employment hereunder for
Cause. For purposes of this Agreement, the Company shall have “Cause” to
terminate Executive’s employment hereunder only upon:
     (i) The willful and continued refusal by Executive to perform his duties
with the Company (other than any such refusal resulting from his incapacity due
to physical or mental illness), after a demand for substantial performance is
delivered to Executive by the Company which specifically identifies the manner
in which it is believed that Executive has refused substantially to perform his
duties;
     (ii) Conviction of Executive of any felony; or
     (iii) Willful and gross misconduct materially and demonstrably injurious to
the Company.

2



--------------------------------------------------------------------------------



 



          (b) Termination of Employment by Executive. Executive may terminate
his employment hereunder for Good Reason. As used herein, “Good Reason” means
any of the following:
     (1) The assignment to Executive, without his consent, of any duties
materially inconsistent with his position, duties, responsibilities and status
with the Company on the Original Agreement Date, or a change in Executive’s
responsibilities, as in effect on the Original Agreement Date, which materially
diminishes Executive’s responsibilities with the Company when considered as a
whole; provided, however, that the foregoing shall not constitute Good Reason if
done in connection with the termination of Executive’s employment because of
Disability or for Cause.
               (2) A reduction by the Company in Executive’s Basic Salary.
               (3) Failure by the Company to comply with the provisions of
Section 4(c).
     (4) The Company’s requiring Executive, without his consent, to be based
anywhere other than the location where Executive is based on the Original
Agreement Date, if the same requires Executive to relocate his principal
residence; or, in the event Executive consents to being based anywhere other
than such location, the failure by the Company to pay (or reimburse Executive
for) all reasonable moving expenses incurred by Executive relating to a change
of Executive’s principal residence in connection with such relocation.
               (5) The failure of the Company to obtain the assumption of this
Agreement by any successor as provided in Section 9.
          (c) Notice of Termination. Any termination of Executive’s employment
by the Company or by Executive other than a termination pursuant to
Section 5(a)(1) shall be communicated by written Notice of Termination to the
other party. For purposes of this Agreement, a Notice of Termination shall mean
a notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.
          (d) Date of Termination. “Date of Termination” shall mean (i) if
Executive’s employment is terminated by his death, the date of his death,
(ii) if Executive’s employment is terminated pursuant to Section 5(a)(2), ten
(10) days after Notice of Termination is given (provided that Executive shall
not have returned to the performance of his duties on a full-time basis during
such ten (10) day period), or (iii) if Executive’s employment is terminated for
any other reason, the date on which the Notice of Termination is given; provided
that, in each case, such date also constitutes the date of Executive’s
“separation from service,” within the meaning of Treasury Regulation
§1.409A-1(h).
          Section 6. Compensation Upon Termination or During Disability.
          (a) Disability. During any period that Executive fails to perform his
duties hereunder as a result of incapacity due to physical or mental illness
(“Disability Period”), Executive shall continue to receive his Basic Salary in
accordance with the Company’s normal pay schedule at the rate then in effect for
such period until his employment is terminated pursuant to Section 5(a)(2),
provided that payments of Basic Salary so made to Executive shall be reduced by
the sum of the amounts, if any, payable to Executive at or prior to the time of
any such salary payment under disability benefit plans of the Company and which
were not previously applied to reduce any payment of Basic Salary.
          (b) Death. If Executive’s employment is terminated by his death, the
Company shall pay to Executive’s estate his full Basic Salary through the Date
of Termination in accordance with the Company’s normal pay schedule at the rate
in effect on the date of death and shall thereafter have no further obligations
to Executive under this Agreement.
          (c) Termination for Cause. If Executive’s employment is terminated for
Cause, the Company shall pay Executive his full Basic Salary through the Date of
Termination in accordance with the Company’s normal pay schedule at the rate in
effect at the time Notice of Termination is given and the Company shall have no
further obligations to Executive under this Agreement.

3



--------------------------------------------------------------------------------



 



          (d) Termination for Good Reason or Without Cause. In the event
Executive terminates his employment with the Company for Good Reason or the
Company terminates Executive’s employment for any reason other than for Cause or
Disability, in either case at any time prior to the expiration of the Term of
Employment, Executive shall be entitled to the following payments and benefits:
               (1) The Company shall pay to Executive, not later than thirty
(30) days following the Date of Termination, Executive’s accrued but unpaid
Basic Salary through the Date of Termination plus compensation for current
unused vacation and compensation days in accordance with the applicable
personnel policy.
               (2) In lieu of any further payments of salary or bonus to
Executive after the Date of Termination, the Company shall pay to Executive, not
later than ten (10) days following the Date of Termination, a lump sum cash
severance payment (the “Severance Payment”) equal to the total compensation
(including bonus) paid to or accrued for the benefit of Executive by the Company
for services rendered during the twelve-month period immediately preceding the
Date of Termination.
               (3) Notwithstanding anything in this Agreement to the contrary,
if Executive is a “specified employee” (within the meaning of Section 409A of
the Code and the Treasury Regulations promulgated thereunder and as determined
under the Company’s policy for determining specified employees) on the Date of
Termination, any payment under this Section 6(d) that is required to be delayed
pursuant to Section 409A(a)(2)(B)(i) of the Code shall not be paid until the
first business day of the seventh month following the Date of Termination (or,
if earlier, Executive’s death).
               (4) After payment of the sums described in subparagraphs (d)(1)
and (d)(2) above, the Company shall have no further obligations to Executive
under this Agreement; provided that Executive’s right to receive payments under
this Agreement shall not decrease the amount of, or otherwise adversely affect,
any other benefits payable to Executive under any other plan, agreement or
arrangement relating to employee benefits provided by the Company.
          (e) Voluntary Termination by Executive Without Good Reason. In the
event Executive terminates his employment with the Company without Good Reason,
the Company shall pay to Executive his full Basic Salary through the Date of
Termination in accordance with the Company’s normal pay schedule at the rate
then in effect and the Company shall have no further obligations to Executive
under this Agreement.
          (f) Mitigation Not Required. Executive shall not be required to
mitigate the amount of any payment provided for in this Section 6 by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for him in this Section 6 be reduced by any compensation earned by
Executive as the result of employment by another employer or by reason of
Executive’s receipt of or right to receive any retirement or other benefits
after the Date of Termination or otherwise.
          Section 7. Non-Competition; Confidentiality
          (a) Period. During Executive’s employment with the Company and for a
period of one (1) year following any termination of Executive’s employment with
the Company (other than following a Hostile Change of Control (as defined
below)), Executive shall not, as a shareholder, employee, officer, director,
partner, consultant or otherwise, engage directly or indirectly in any business
or enterprise which is in Competition with the Company (as defined below).
          (b) Competition with the Company. For purposes of this Agreement,
(i) the words “Competition with the Company” shall be deemed to include
competition with the Company or any entity controlling, controlled by or under
common control with the Company (an “Affiliate”), or their respective successors
or assigns, or the business of any of them, and (ii) a business or enterprise
shall be deemed to be in Competition with the Company if it is engaged in any
business activity which is the same or comparable to any business activity of
the Company or any Affiliate from time to time during the Term of Employment in
any geographic area (whether within or outside the United States) in which the
Company or any Affiliate conducted such business. Notwithstanding the foregoing,
nothing herein contained shall prevent Executive from purchasing and holding for
investment less than 3% of the shares of any corporation the shares of which are
regularly traded either on a national securities exchange or in the
over-the-counter market.
          (c) Interpretation of Covenant. The parties hereto agree that the
duration and area for which the covenant not to compete set forth in this
Section 7 is to be effective are reasonable. In the event that any court
determines that the time period or the area, or both of them, are unreasonable
and that such covenant is to that extent unenforceable, the parties hereto agree
that the

4



--------------------------------------------------------------------------------



 



covenant shall remain in full force and effect for the greatest time period and
in the greatest area that would not render it unenforceable. The parties intend
that this covenant shall be deemed to be a series of separate covenants, one for
each and every county of each and every state of the United States of America
where the covenant not to compete is intended to be effective. The provisions of
this Section 7 shall survive any termination of this Agreement.
          (d) Prohibition on Disclosure or Use. Executive shall at all times
keep and maintain Confidential Information (as defined below) confidential, and
Executive shall not, at any time, either during or subsequent to the Term of
Employment, either directly or indirectly, use any Confidential Information for
Executive’s own benefit or divulge, disclose, or communicate any Confidential
Information to any person or entity in any manner whatsoever other than
employees or agents of the Company having a need to know such Confidential
Information, and only to the extent necessary to perform their responsibilities
on behalf of the Company and other than in the performance of Executive’s duties
hereunder.
          (e) Definition of Confidential Information. “Confidential Information”
shall mean any and all information (excluding information in the public domain)
related to the business of the Company or any Affiliate, including without
limitation all processes; inventions; trade secrets; computer programs;
engineering or technical data, drawings, or designs; manufacturing techniques;
information concerning pricing and pricing policies; marketing techniques; plans
and forecasts; new product information; information concerning suppliers;
methods and manner of operations; and information relating to the identity and
location of all past, present, and prospective customers.
          (f) Equitable Relief. Executive’s obligations contained in this
Section 7 are of special and unique character which gives them a peculiar value
to the Company, and the Company cannot be reasonably or adequately compensated
in damages in an action at law in the event Executive breaches such obligations.
Executive therefore expressly agrees that, in addition to any other rights or
remedies which the Company may possess, the Company shall be entitled to
injunctive and other equitable relief in the form of preliminary and permanent
injunctions without bond or other security in the event of any actual or
threatened breach of said obligations by Executive.
          (g) Definition of Change of Control. A “Hostile Change of Control”
shall be deemed to have occurred if (i) any “person” (as that term is used in
§13(d) and §14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) on the Original Agreement Date), including any “group” as such
term is used in Section 13(d)(3) of the Exchange Act on the Original Agreement
Date (an “Acquiring Person”), shall hereafter acquire (or disclose the previous
acquisition of) beneficial ownership (as that term is defined in Section 13(d)
of the Exchange Act and the rules thereunder on the Original Agreement Date) of
shares of the outstanding stock of any class or classes of the Company which
results in such person or group possessing more than 50.1% of the total voting
power of the Company’s outstanding voting securities ordinarily having the right
to vote for the election of directors of the Company (a “Control Acquisition”);
or (ii) as the result of, or in connection with, any tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions (“Transaction”), the persons who
were directors of the Company immediately before the completion of the
Transaction shall cease to constitute a majority of the Board of Directors of
the Company or any successor to the Company. Anything contained in this
paragraph (g) to the contrary notwithstanding, a “Hostile Change of Control”
shall not be deemed to have occurred if the Control Acquisition or the
Transaction is approved by a majority of the directors of the Company who were
directors of the Company before the completion of the Control Acquisition or the
Transaction.
          Section 8. Waiver. The failure of either party to this Agreement to
insist, in any one or more instances, upon the performance of any of the terms,
covenants or conditions of this Agreement by the other party hereto, shall not
be construed as a waiver or as a relinquishment of any right granted hereunder
to the party failing to insist on such performance, or as a waiver of the future
performance of any such term, covenant or condition, but the obligations
hereunder of both parties hereto shall remain unimpaired and shall continue in
full force and effect.
          Section 9. Successors; Binding Agreement.
          (a) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company and its
subsidiaries to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and such failure shall constitute Good Reason under Section 6(d).
As used in this Agreement, “Company” shall mean the Company as defined above and
any successor to its business and/or assets as aforesaid which executes

5



--------------------------------------------------------------------------------



 



and delivers the agreement provided for in this Section 9 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.
          (b) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amounts would still be payable to him hereunder if he had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee or, if there be no such designee, to his estate.
          Section 10. Arbitration. Any dispute or controversy arising out of or
relating to this Agreement, or any breach thereof, shall be settled by
arbitration in accordance with the rules of the American Arbitration
Association. The award of the arbitrator shall be final, conclusive, and
nonappealable and judgment upon such award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. The arbitrator shall be an
arbitrator qualified to serve in accordance with the rules of the American
Arbitration Association and one who is approved by both the Company and
Executive. In the absence of such approval, each party shall designate a person
qualified to serve as an arbitrator in accordance with the rules of the American
Arbitration Association and the two persons so designated shall select the
arbitrator from among those persons qualified to serve in accordance with the
rules of the American Arbitration Association. The arbitration shall be held in
Columbus, Ohio or such other place as may be agreed upon at the time by the
parties to the arbitration.
          Section 11. Notices. Notices and all other communications provided for
in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, addressed in the case of Executive, to the address
(or to the facsimile number) on file with the records of the Company and in the
case of the Company, to the principal executive offices of the Company, provided
that all notices to the Company shall be directed to the attention of the
Company’s Chief Executive Officer with copies to the Secretary of the Company
and to its Board of Directors, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.
          Section 12. Miscellaneous. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in a writing signed by Executive and a duly authorized officer of the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws (but not the law of conflicts of laws) of the State of Ohio.
          Section 13. Validity. The invalidity or unenforceability of any
provisions of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement, which shall remain in full force and
effect.
          Section 14. Prior Agreements. This Agreement supersedes all prior
agreements and understandings between Executive and the Company regarding the
terms and conditions of Executive’s employment by the Company.
          Section 15. Compliance with Section 409A of the Code. It is intended
that this Agreement comply with Section 409A of the Code and the Treasury
Regulations promulgated thereunder, and this Agreement will be interpreted,
administered and operated accordingly. Nothing herein shall be construed as an
entitlement to or guarantee of any particular tax treatment to Executive, and
neither the Company nor the Board of Directors of the Company shall have any
liability to Executive for a failure to comply with the requirements of
Section 409A of the Code.

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date and year above written.

            R. G. BARRY CORPORATION
      By:   /s/ José G. Ibarra       Title:  Senior Vice President — Treasurer 
                    /s/ Daniel D. Viren       Daniel D. Viren           

7